DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/06/2021 have been fully considered but they are not persuasive over new claim 12. The Applicant has amended pending claim 1 to recite that the binder resin is a polyester resin and that the particle A is surface-treated with a fluorine-containing silane coupling agent.  The Applicant has further argued that Kawakami does not teach a toner particle whose binder resin is a polyester resin or a hybrid resin.  The Examiner agrees that Kawakami does not teach a hybrid resin in the toner particle, however, Kawakami does teach that the toner particle comprise a polyester resin (see paragraphs [0059], [0066] and Production Example 1 [0156-160]).  The Applicant has noted that the Kawakami does not teach silica particles within the particle size range recited in the claims nor controlling the separation amounts of the external additive.  The Applicant has not, however, addressed the specific arguments regarding the disclosures of Matsura and Tsurumi and why combination of the features of Matsura and Tsurumi as detailed in the Non-Final Office Action mailed 10/08/2020 would have been obvious to one of ordinary skill in the art.  However, it is clear from the disclosure of Kawakami that the surface treatment agent used for the cube-like strontium titanate particles should be a fatty acid salt and further teaches away from the use of silane coupling agents.  As such, the Applicant’s claim amendment requiring that the surface treatment agent is a fluorine-containing silane coupling agent overcomes the disclosure of Kawakami.  Furthermore, one of ordinary skill in the art would not have been motivated to attempt to improve the surface treatment agent as Kawakami is clear that silane coupling agents are inferior to fatty acid salts.  The Examiner also agrees that new claim 12 recites a feature that is not taught by Kawakami.  Specifically, Kawakami does not teach the use of a hybrid resin comprising a polyester resin bonded together with a styrene-(meth)acrylic copolymer.  A new rejection is therefore presented below to address new claim 12.  As the new rejection is .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kawakami et al. (US PGP 2005/0058926) in view of Matsura (US PGP 2009/0016782) and further in view of Tsurumi et al. (US PGP 2010/0233608) as applied to claims 1-10 above, and further in view of Ohtsu et al. (US PGP 2017/0269493).
The complete discussions of Kawakami, Matsura and Tsurumi above are included herein.  Kawakami teaches a toner comprising a polyester resin as a polar resin, but does not teach a hybrid resin comprising a styrene-(meth)acrylate unit and a polyester unit.
Ohtsu teaches a toner comprising a hybrid resin that is taught to promote low temperature fixability and to suppress the leaching of the wax in the toner during heat treatment, thereby improving transfer efficiency ([0094-96]).  The hybrid resin is taught to have a polyester segment and a styrene-(meth)acrylate segment ([0097-101]).  Furthermore, the vinyl segments of the hybrid resin are taught to have a suitable degree of polarity and therefore would be expected to function as a polar resin ([0100]).  As Kawakami teaches the use of hydrocarbon waxes as release agents in the toner particle the hybrid resin taught by Ohtsu would be expected to impart beneficial properties to said toners of Kawakami both in terms of improvement in low temperature fixing performance and also in suppressing the leaching of the wax during fixing.  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the crystalline hybrid resin taught by Ohtsu et al. in place of the polar resin taught by Kawakami et al. in order to improve the low temperature fixing performance and transfer efficiency of the toner and to have used silica particles in addition to strontium titanate particles with the liberation .

Allowable Subject Matter
Claims 1-6 and 11 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150.  The examiner can normally be reached on 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER L VAJDA/           Primary Examiner, Art Unit 1737                                                                                                                                                                                             	03/05/2021